Title: To John Adams from Jacob de La Motta, 7 August 1820
From: Motta, Jacob de La
To: Adams, John


				
					Dear Sir,
					Savannah, Georgia August 7th. 1820
				
				To confer the tribute of respect to the venerable statesman and Philosopher; and the man who has held with distinguished abilities, the higst station in the gift of our Republic; would have been sufficient inducement to have solicited the acceptance of a Discourse pronounced on the occasion of the consecration of the new Hebrew Synagogue recently erected in this City. But, in this act, I have stronger inducement. it is the well known fact, that you have ever evinced a disposition of liberality towards a once oppressed race, that manifest the excellence of an enlightened mind, which considers all nations, as individual of our family. Since this consideration, I am impelled to solicit the honor of your acceptance of the enclosed discourse. I trust this will not be considered as presuming, but that you will consider the author, as the production; more for national character, than for any individual merrit each may possess.Be please to accept the high / Consideration and respect / of your Obt. Hume Sert.
				
					Jacob De La Motta
				
				